*438Opinión disidente del
Juez Asociado Señor Negrón García.
H — 1
Discrepamos nuevamente. La opinión de hoy es deri-vado indefectible de la inconclusa Opinión mayoritaria de 29 de agosto de 1994.
Decimos inconclusa, pues pospuso la controversia me-dular al no decidir si los cinco (5) convenios suscritos por el entonces Gobernador, Hon. Rafael Hernández Colón, con el Alcalde de Ponce, Hon. Rafael Cordero Santiago, los días 25 y 30 de noviembre y 31 de diciembre de 1992 (próximo a expirar su mandato de ese cuatrienio), eran radicalmente nulos. Aún así, este Foro ordenó al Gobierno Central la transferencia de cuantiosas sumas de fondos públicos al Municipio de Ponce.
Allí, al examinar la cuestión en sus méritos, demostra-mos la nulidad de los convenios en cuestión y, por ende, la improcedencia del injunction preliminar y de esas transfe-rencias de fondos. Por su pertinencia, procede revisitemos sucintamente los fundamentos.
Primero, los convenios fueron suscritos durante un pe-ríodo en que, tanto la Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 et seq.), como la Ley de Municipios Au-tónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4001 et seq.), imponían una veda electoral absoluta. Dijimos:
En el fondo estamos ante una vulneración de norma legisla-tiva de sana moralidad y administración pública que intenta evitar que aquellos funcionarios en el umbral de su gestión gu-bernamental puedan extender, ejercer y perpetuar su poder e influencia más allá del cuatrienio en el cual les correspondía servir. (Enfasis suprimido.) Mun. de Ponce v. Gobernador, 136 D.P.R. 776, 797 (1994).
*439Y segundo, dichos convenios contenían —contrario a la ley (particularmente la de Municipios Autónomos del Es-tado Libre Asociado de Puerto Rico de 1991) y el orden público— una ventajosa cláusula de resolución unilateral que sólo beneficiaba al Municipio de Ponce.
Se dio la situación y anomalía —todavía continúa— que una criatura jurídica del Estado quedó investida de mayo-res poderes y prerrogativas que el ente que le insufló vida.
Este Tribunal confirió indebidamente al Municipio de Ponce el beneficio de dicha cláusula, aun cuando la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 no les concede esa prerrogativa de resolución unilateral; hizo caso omiso de que, en cuanto al Estado, “[n]uestra jurisprudencia estima que dicha cláu-sula está ‘presente’, esto es, escrita e inserta en todos los convenios”. (Enfasis suprimido.) Mun. de Ponce v. Gobernador, supra, pág. 800.
HH HH
La orden judicial de entregar los fondos —de facto e iure— derrota la posibilidad del Gobierno Central de dar por finalizados unos convenios ilegales y contrarios al or-den público. Devolver este accidentado caso al tribunal de instancia para una vista evidenciaría y determinación de cuánto el Estado “adeuda” al Municipio de Ponce es un paso procesal adicional que realmente torna en académica la posibilidad del Estado prevalecer.
En aras de evitar ese innecesario peregrinaje judicial e injusticia, debió la mayoría hacer lo que desde el principio procedía: declarar la nulidad absoluta de estos convenios.
*440Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Las decisiones erróneas que emite este Tribunal no sólo confunden a la clase togada en general sino que, como el boomerang, regresan a este Foro, causándole a éste y a las partes innecesarios sinsabores y dolores de cabeza. Esta clase de situaciones se complica cuando el Tribunal no sólo resuelve erróneamente la controversia ante su considera-ción sino que, al hacerlo, utiliza innecesariamente el meca-nismo decisorio de la “Opinión”; mecanismo que única-mente debe de utilizar el Tribunal para resolver controversias importantes de derecho y para, de paso, es-tablecer normas que rijan los destinos de nuestro ordenamiento.
La decisión mayoritaria emitida en el día de hoy es un vivo ejemplo de lo anteriormente señalado. En el presente caso el Tribunal utiliza, innecesariamente y por segunda ocasión, el mecanismo decisorio de la “Opinión” para resolver una controversia, de índole interlocutoria, de sencilla adjudicación: si el tribunal de instancia erró o no al orde-narle al Gobierno de Puerto Rico que le pagase, por ade-lantado, una cuantiosa suma de dinero al Municipio de Ponce —en un pleito en que, precisamente, el Gobierno cuestiona la validez de los contratos otorgados entre dicho Municipio y la anterior administración de gobierno, bajo los cuales contratos reclama el Municipio— sin que dicho foro haya pasado juicio sobre la validez o nulidad de dichos contratos.
Lo realmente lamentable, sin embargo, no es que se uti-lice ese mecanismo decisorio en una situación en que no se establece norma alguna de derecho. Lo verdaderamente trágico lo es el hecho de que, en ambas ocasiones, la Mayo-ría se equivoca al resolver la controversia ante su consideración.
*441I El pleito que sirve de base al recurso hoy ante nuestra consideración se refiere a una demanda que radicara el Municipio de Ponce ante el Tribunal Superior de Puerto Rico, Sala de Ponce, contra el Gobernador de Puerto Rico, Hon. Pedro Rosselló González, y seis (6) de las agencias del Gobierno de Puerto Rico. En el mismo, el referido Munici-pio reclama, de manera principal y en síntesis, el “cumpli-miento específico” de cinco (5) convenios que otorgara la antigua administración de gobierno, dirigida por el Ledo. Rafael Hernández Colón, con el referido Municipio de Ponce; convenios otorgados al amparo de las disposiciones de la Ley de Municipios Autónomos del Estado Libre Aso-ciado de Puerto Rico de 1991, mediante los cuales el Go-bierno y las agencias concernidas se comprometieron a transferir fondos y personal al referido Municipio. El Es-tado, en su contestación a la acción radicada por el Muni-cipio de Ponce, levantó, como defensa principal, la nulidad de los referidos convenios; quedando así trabada la contro-versia entre las partes.
El 25 de febrero de 1994, el foro de instancia emitió, a solicitud del demandante Municipio de Ponce, una orden mediante la cual le ordenó al Estado “a dar fiel cumpli-miento a los términos de los Cinco (5) convenios suscritos entre las partes y en su consecuencia transferir inmediata-mente los fondos y el personal establecido conforme a los mismos durante la pendencia de este litigio y hasta su re-solución final”. (Énfasis suplido.) Apéndice de la Petición de certiorari, pág. 094.
Dicha asombrosa y, a nuestro entender, errónea orden fue emitida por el foro de instancia al amparo de las dispo-siciones de las Reglas 55, 56 y 57 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III), en un pleito en que la parte demandada Estado Libre Asociado de Puerto Rico precisa-mente está cuestionando la validez de los cinco (5) conve-*442nios otorgados por la antigua administración del Gobierno con el Municipio de Ponce. Esto es, al tribunal de instancia, no obstante estar en controversia la validez de los conve-nios, ordenar el “cumplimiento específico” de los mismos, resolvió —para todos los efectos prácticos— que dichos con-venios eran válidos; ello en un procedimiento interlocutorio en solicitud de “remedios provisionales”.
Inconforme, naturalmente, el Estado acudió ante este Tribunal —vía certiorari— en revisión de tan errada actuación. Este Tribunal, mediante Opinión y Sentencia de 29 de agosto de 1994, confirmó en parte, y revocó en parte, la orden recurrida. Resolvió, en síntesis, una mayoría de los integrantes del Tribunal que procedía la transferencia de fondos pero no la transferencia de personal.
En otras palabras, la Mayoría cometió el mismo error que el foro de instancia; ésto es, ordenó la transferencia de fondos sin que se hubiera pasado, o emitido, juicio sobre la validez o nulidad de los convenios en controversia. En esa ocasión, disentimos mediante la emisión de una “expre-sión” a esos efectos.(1)
Devuelto el caso al foro de instancia, el Municipio de Ponce radicó una solicitud de “desacato” contra el Estado, predicada la misma en que éste no había transferido los fondos. Ajuicio del Municipio, el Estado venía obligado a así hacerlo en virtud tanto de la orden del foro de instan-cia, de fecha 25 de febrero de 1994, como de la Opinión y Sentencia de este Tribunal, de fecha 29 de agosto de 1994.
*443El tribunal de instancia señaló una vista para la “discu-sión” de la referida moción de desacato. En dicho día, y sin celebrar vista evidenciaría alguna, dicho foro determinó que el Estado venía en la obligación inmediata de transfe-rirle al Municipio de Ponce la suma de $5,821,760.21. In-conforme, naturalmente, el Estado nuevamente recurrió ante este Tribunal —vía certiorari— en revisión de dicha actuación judicial.
En el recurso que a esos efectos radicara el Estado plan-teó que aun cuando se asumiera, a los fines de la argumen-tación, la validez de los convenios —lo cual negaba— la suma de dinero que venía en la “obligación de transferir”, conforme la Opinión y Sentencia de este Tribunal, sería la de $2,190,208.78 y no la de $5,821,760.21; ello por razón de que este Tribunal, en la referida Opinión y Sentencia, ha-bía determinado que no procedía la transferencia de empleados. Adujo el Estado, en adición, que en relación con la transferencia de fondos, el foro de instancia había errado al no recibir prueba con el propósito de determinar la suma exacta de dinero que se “adeudaba” por ese concepto.
Mediante Resolución, de fecha 30 de diciembre de 1994, pág. 1, este Tribunal proveyó de la manera siguiente:
... 1) ... que la parte demandada peticionaria consigne, bajo protesta, la suma de $2,190,208.78 en la Secretaría del Tribunal Superior de Puerto Rico, Sala de Ponce', 2) [concederle] a la parte demandante-recurrida, Municipio de Ponce, el término de diez (10) días para que muestre causa por la cual este Tribunal no deba expedir el recurso radicado y dictar Sentencia revoca-toria de la orden recurrida, devolviendo el caso a dicho foro para que éste celebre una vista evidenciaría en la cual deberá dilucidar, a base de la prueba que presenten las partes, la suma alegadamente adeudada por el Estado; y 3) en auxilio de nues-tra jurisdicción, [ordenar] la paralización de los procedimientos a nivel de instancia hasta que otra cosa disponga este Tribunal. (Enfasis suplido y en el original.)
El Municipio de Ponce compareció en cumplimiento de la referida Resolución. Estando pendiente de resolución fi~ *444nal el recurso radicado por el Estado, el Municipio radicó una “moción en auxilio de jurisdicción”. En la misma soli-citó de este Tribunal que “permita que el Municipio retire de inmediato los fondos consignados por la parte deman-dada en el Tribunal de instancia. De igual forma, la parte demandante solicita de este Honorable Tribunal que or-dene que la parte demandada consigne, para ser retirados por el Municipio, los fondos restantes dispuestos en la re-solución y . orden del Tribunal de instancia”. Moción en auxilio de jurisdicción, pág. 2.
rH HH
Como surge de la anterior relación de los procedimien-tos, el Municipio de Ponce alega tener derecho a los cuan-tiosos fondos en controversia en virtud de los términos de los contratos que otorgara con la administración de go-bierno del licenciado Hernández Colón mientras que el Es-tado sostiene no tener obligación alguna de desembolsar dichos fondos por razón de que dichos convenios son total-mente nulos. (2)
En consecuencia, la controversia que, en primer tér-mino, viene en la obligación de resolver el foro judicial lo es si dichos contratos son válidos o no. Dependiendo de cual sea la decisión al respecto, se procederá a determinar el derecho del Municipio de Ponce a recibir dichos fondos. No hay duda de que si los contratos son válidos, el Municipio *445tendrá pleno derecho a los mismos. Ahora bien, la determi-nación judicial de nulidad de los contratos puede desembo-car en una de dos (2) alternativas. Puede ser que el Muni-cipio de Ponce, aún siendo nulos los contratos, tenga derecho a dichos fondos; ello por razón de que prestó los servicios requeridos bajo los mencionados contratos y que procede la entrega de los mismos bajo la doctrina de enri-quecimiento injusto. Podría ser, por otro lado, que lo pro-cedente en derecho sea denegarle los fondos. Así lo hemos resuelto, en casos en que personas o corporaciones le han prestado servicios, o suministros, a un municipio, sin la celebración de la correspondiente subasta. Véase Hatton v. Mun. de Ponce, 134 D.P.R. 1001 (1994). En fin, no está claró el derecho del Municipio de Ponce a recibir dichos fondos.
¿Por qué, entonces, ordenar la entrega de fondos en es-tos momentos sin que se haya pasado juicio sobre la vali-dez, o nulidad, de dichos contratos y sin que se haya deci-dido el derecho, o no, del Municipio a dichos fondos? ¿Nó sería más correcto, y procedente en derecho, ordenarle al foro de instancia que resuelva, en primer término, esa con-troversia principal? ¿No trata dicha controversia sobre una estricta cuestión de derecho, para la cual se supone que el foro judicial esté plenamente capacitado para resolverla? ¿Por qué la prisa? ¿Hay algún interés particular, no jurí-dico, en así hacerlo?
J — I
Las interrogantes arriba expuestas cobran, aún, mayor relevancia e importancia cuando consideramos el hecho de que la expedición por el foro de instancia, y la confirmación por este Tribunal, del injuction preliminar es, a todas lu-ces, una actuación errónea.
Un injunction preliminar es aquel que se emite antes del juicio en su fondo con el propósito de mantener el status *446quo(3) hasta la resolución final del pleito en sus méritos. D. Rivé Rivera, Recursos Extraordinarios, San Juan, Facul-tad de Derecho, Universidad Interamericana de Puerto Rico, 1989.
La decisión de un tribunal de conceder, o no, un injunction preliminar depende de los siguientes criterios: (1) la naturaleza de los daños que pueden ocasionársele a las partes de concederse o denegarse el injunction; (2) su irre-parabilidad o la existencia de un remedio adecuado en ley; (3) la probabilidad de que la parte promovente prevalezca eventualmente al resolverse el litigio en su fondo; (4) la pro-babilidad de que la causa se tome académica de no conce-derse el injunction; y, sobre todo, (5) el posible impacto so-bre el interés público del remedio que se solicita. Véanse: Cobos Liccia v. DeJean Packing Co., Inc., 124 D.P.R. 896, 902 (1989); P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200 (1975).
Si bien es cierto que en nuestra jurisdicción prevalece, en materia de contratos, el principio de la libertad de con-tratación entre las partes contratantes, éstas al establecer los pactos, cláusulas y condiciones no pueden actuar con-trario a la ley, la moral y el orden público. Art. 1207 del Código Civil, 31 L.P.R.A. see. 3372. En adición, debe man-tenerse bien presente que aquellos actos que sean ejecuta-dos contrario a lo dispuesto en la ley son nulos. Art. 4 del Código Civil, 31 L.P.R.A. see. 4.
Los convenios en controversia en el caso de autos son de su faz nulos ya que los mismos contravienen la See. 4.7 de la ley, la moral y el orden público. En primer lugar, la Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1337), y el Art. 12.014 de la Ley de Municipios Autónomos del Estado Li-*447bre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991, según enmendada, 21 L.P.R.A. see. 4564, prohíben expresamente que se efectúen traslados de personal y, por ende, la transferencia de los fondos para pagar sus nóminas, durante los períodos pre y post electorales, específicamente “dos meses antes y dos meses después de la celebración de las elecciones generales en Puerto Rico”; prohibición que se extiende hasta el segundo lunes del mes de enero siguiente a la fecha de dichas elecciones en los casos de los municipios.
Los convenios en el caso de autos fueron suscritos por el entonces Gobernador de Puerto Rico, Rafael Hernández Colón, el Alcalde de Ponce, Rafael Cordero Santiago, y va-rios funcionarios gubernamentales los días 25 y 30 de no-viembre y 31 de diciembre de 1992, esto es, dentro del pe-ríodo expresamente prohibido por los estatutos anteriormente señalados, sin que estuviera presente nin-guna necesidad urgente del servicio que justificara tal ac-ción según contemplado en las leyes de referencia.
Estos convenios se realizaron contrario a lo dispuesto en la Ley de Personal del Servicio Público de Puerto Rico, cuyo propósito es proteger al empleado contra el sistema de patronazgo y despojo político (Reyes Coreano v. Director Ejecutivo, 109 D.P.R. 229 (1979)) y, por lo tanto, la nulidad es la consecuencia jurídica de los mismos. En adición, la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 expresamente establece, como pe-nalidad, que los nombramientos que no cumplan con las disposiciones del Art. 12.014 antes señalado se considera-rán nulos.
Por otro lado, los referidos convenios atentan contra el orden público por violentar el conjunto de valores eminen-tes que guían la existencia y el bienestar de nuestra socie-dad, Hernández v. Méndez & Assoc. Dev. Corp., 105 D.P.R. 149 (1976), ya que los mismos colocan al Municipio de *448Ponce en una ventajosa posición frente al Gobierno Central, en un momento donde se aproximaba un inminente cambio de administración a nivel estatal.
En consecuencia, el Municipio de Ponce no tiene dere-cho a recibir los fondos acordados bajo dichos convenios, ni aun bajo el supuesto que pudiera haber un enriqueci-miento injusto a costa del referido Municipio. Ello es así ya que, como en el pasado hemos señalado, la doctrina de en-riquecimiento injusto “no se aplicará cuando resulte con-trario a una clara política pública, plasmada en un esta-tuto o en la Constitución”. (Énfasis en el original suprimido.) Hatton v. Mun. de Ponce, ante, pág. 1010. Véase Morales v. Municipio de Toa Baja, 119 D.P.R. 682 (1987). Como señaláramos en Plan Bienestar Salud v. Alcalde Cabo Rojo, 114 D.P.R. 697, 703 (1983), no debe invo-carse el enriquecimiento injusto “cuando su efecto es vul-nerar un principio importante de orden público encarnado en la Constitución o las leyes del país”.
En el caso de autos, el Municipio de Ponce y el Estado, al otorgar los convemos, violentaron de forma abierta los principios de sana administración pública plasmados en nuestras leyes.
Atendido todo lo anteriormente expuesto, y en vista del hecho de que la posibilidad de que la parte demandante recurrida prevalezca en juicio plenario es una altamente especulativa y cuestionable, cabe preguntarse, nuevamente, ¿por qué ordenar, en esta etapa de los procedimientos que se le entreguen al Municipio de Ponce los fondos en contro-versia? ¿No sería más lógico, juicioso y correcto esperar a resolver la controversia principal del caso, esto es, la vali-dez o nulidad de los convenios en controversia?

 “El Juez Asociado Señor Rebollo López disintió “por entender que, en esta etapa de los procedimientos, resulta improcedente en derecho ordenarle a la parte demandada que le satisfaga al Municipio ... demandante, las sumas de dinero por éste reclamadas en la demanda; sobre todo, cuando se considera que tanto el foro de instancia como este Tribunal estiman que la defensa levantada por la parte deman-dada, sobre nulidad de los contratos otorgados por las partes, es una que debe ser dilucidada en un juicio plenario. La acción hoy tomada por una mayoría de los inte-grantes del Tribunal es totalmente contraria a la normativa pertinente vigente en nuestra jurisdicción y la misma verdaderamente resulta ser inexplicable desde un punto de vista jurídico.” (Énfasis suprimido.) Mun. de Ponce v. Gobernador, 136 D.P.R. 776, 792-793 (1994).
El Juez Asociado señor Negrón García igualmente disintió de la Opinión mayo-ritaria emitida.


 La Opinión emitida por el Tribunal produce la errónea impresión de que el Estado no tuvo objeción a consignar y/o a que el Municipio de Ponce reciba en esta etapa de los procedimientos la suma de $2,190,208.78. Nada más lejos de la realidad y la verdad.
La posición del Estado siempre ha sido clara a los efectos de que entiende que, debido al hecho de que los contratos son nulos, no tiene obligación legal de pagarle suma de dinero alguna al Municipio de Ponce. La consignación que hiciera el Estado ante el foro de instancia, de la suma de $2,190,208.78, fue hecha, en primer lugar, “bajo protesta” y, en segundo lugar, en cumplimiento de —y avalada por— nuestra Resolución de fecha 30 de diciembre de 1994. Nunca, repetimos, el Estado ha acep-tado que tiene el deber legal de pagar dicha suma de dinero.


 Status Quo — “La última condición pacífica y natural que precedió al inicio de un pleito.” I. Rivera García, Diccionario de Términos Jurídicos, 2da ed. rev., New Hampshire, Ed. Equity, 1985, pág. 434.